DETAILED ACTION
1. 	Claims 1-10 are pending and are examined in the instant application.
	Applicant’s Information Disclosure Statement filed January 3, 2019 is considered only to the extent of the English translations provided. A signed copy is attached.
	A certified English translation of Applicant’s foreign priority benefit Application No. CN201710880009.X has not been received.
Specification
2. 	The disclosure is objected to because of the following: 
The texts in Tables 1-3 are illegible. It is unclear what each column represents. Additionally, in Table 3, it would appear that the unit for N2 flow (1.2L/min) is missing.
Paragraph [0025] contains multiple unnumbered paragraphs.
Appropriate correction is required.
Claim Objections
3. 	Claims 1-10 are objected to because of the following: 
	In claim 1, the steps should be listed as (a), (b), (c), etc. to prevent confusion with claim numbering.
	In claim 1, “and” should be inserted between step (5) and (6).  
In claim 1(2), “to” should be amended to “in”. 
	In claim 1(4), “once” should be deleted because it does not appear Applicant is specifying the number of times.
	In claim 7, “strain” should be amended to “plant”.

Dependent claims are included.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is a method claim, however, it does not have active step recitations, e.g., irradiating, inoculating, etc.
	In claim 1, it is unclear whether “            
                ~
            
        ” means “to” or “about”. If Applicant intends the latter, the metes and bounds of “about” are unclear. It is suggested “            
                ~
            
         “ be amended to “-“ (hyphen) to indicate “to”. All subsequent recitations of “            
                ~
                "
                 
            
        are rejected.
	In claim 1(3), it is unclear it is unclear how long the calli are in the first CM3 medium before being transferred to the second CM3 medium. 
In claim 4, the recitation of “an HPD-280 plasma machine produced by Nanjing Suman Electronics Col, Ltd.” is an improper use of a trademark. It is suggested that said recitation be deleted because trademarks are not universally recognized, they may change over time, and they do not impart an immutable characteristic to the product.

In claim 6, it is unclear whether the subculture is prior to or after irradiation. Moreover, “subculture” is not recited in step (1) but in step (4).
In claim 7, “the preparation method” lacks antecedence. 
In claim 7, “CM1 medium” is not defined. It is suggested the limitations of claim 8 be incorporated into claim 7.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
2O2 to prevent microorganism contamination [0025]. Survived embryonic calli were screened in CM3 medium containing glyphosate [0025]. Glyphosate resistant embryonic calli were cultured in a differentiation medium and grown into seedlings [0025]. The seedling leaves were sprayed with glyphosate to determine glyphosate resistant plants [0025]. 120s irradiation time [0028] and 140W power [0035] were determined to produce the highest survival rates. Optimal buffering culture time in CM2 medium containing glyphosate was determined to be 8-10 days [0039]. Optimal protective gas level was determined to be 1.2L/min of nitrogen [0044].
The claimed invention is not enabled for the following reasons. An HPD-280 plasma instrument produced by Nanjing Suman Electronics Co., Ltd. having a chamber that can be sterilized with 28-32% H2O2 for mutagenesis, power settings of 140-200W, a discharging distance of 35-45mm, and a nitrogen gas source within the 1-1.4L/min range is required to meet all claim limitations. However, Applicant does not indicate that the described plasma instrument is readily available to the public. With regard to nd column, first complete sentence). It is unclear whether the HPD-280 or its functional equivalent is restricted to China, or is readily available to the public. Because Applicant does not indicate that the HPD-280 plasma machine or its functional equivalent is available to the public as of the filing date of the instant application, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Remarks
8. 	No claim is allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663